Citation Nr: 0941673	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  04-43 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the lumbar spine, claimed as a back injury.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 through 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In September 2006, the Veteran and his spouse testified 
during a Travel Board hearing before the undersigned Veterans 
Law Judge; a transcript of that hearing is of record.  During 
the hearing, the Veteran submitted additional evidence with a 
waiver of initial RO consideration.

In a January 2008 decision, the Board denied the Veteran's 
claim of service connection for degenerative changes of the 
lumbar spine.  Although the Board also determined that new 
and material evidence had been submitted to reopen the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus, those claims were denied on the merits.

The Veteran subsequently appealed these matters to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2009, the Court granted a Joint Motion for Remand (Joint 
Motion) for the Board's compliance with instructions set 
forth in the Joint Motion.  Under the parties' Joint Motion, 
the Board was directed to provide a determination as to 
whether the lay statements in the claims file are credible to 
establish continuity of the Veteran's symptomatology since 
service.  The Board was further directed that, if it 
determined the lay statements to be credible, it must remand 
the issues in the Veteran's claim for the scheduling of a new 
VA examination in order that the VA examiner may consider the 
lay evidence in rendering his or her findings.  The Joint 
Motion also observed that, although the Veteran's complete 
service records were fire-related (e.g., destroyed in a 1973 
fire at the National Personnel Records Center in St. Louis, 
Missouri), the Veteran was not informed of this nor was he 
advised that he could submit alternative evidence.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that only limited service treatment records 
have been obtained in this case.  Documentation in the claims 
file reflects that the Veteran's service treatment records 
are "fire related," however, do not indicate that the 
Veteran was subsequently notified of the same.

In November 2003, the Veteran provided multiple lay 
statements from himself, family members, and friends in 
support of his service connection claims.  The Veteran also 
provided additional lay statements in his Notice of 
Disagreement and substantive appeal of December 2004 and at a 
September 2006 recorded statement.  In summary, these lay 
statements assert that the Veteran has experienced ongoing 
back symptoms, hearing loss, and tinnitus since his active 
duty service.

The Veteran has undergone VA spine examinations in June 2003 
and December 2003, as well as VA audiological examinations in 
July 2003 and December 2003.  The corresponding examination 
reports provide nexus opinions which are unfavorable to the 
Veteran, however, do not address the lay statements in the 
claims file in rendering the expressed nexus opinions.

The Board also notes that at his June 2003 VA spine 
examination, the Veteran related that he also treated with a 
"Dr. Pope" two years after his discharge from service, and 
also that he received chiropractic treatment over a 20 year 
period following service.  In the Veteran's September 2006 
recorded statement, he also asserted that he sought treatment 
with a "Dr. Post" for ongoing back symptoms within one or 
two months after his discharge from service.  The claims file 
does not contain the treatment records for Dr. Pope, Dr. 
Post, or for chiropractic treatment following service, nor 
does it document that efforts were made to obtain such 
records.

Under the circumstances, the Veteran should be provided with 
notification that his service treatment records are fire-
related and be advised that he may submit alternative 
documentation in support of his claims.  Efforts should also 
be made to obtain the post-service treatment records of Dr. 
Post and Dr. Pope, as well as treatment records related to 
any post-service chiropractic treatment received by the 
Veteran.  Also, the Veteran should be scheduled for new VA 
spine and audiological examinations to determine the etiology 
of his diagnosed degenerative disk disease, hearing loss, and 
tinnitus.  In rendering such opinions, the VA examiner must 
fully explain the reasons and bases for each such opinion, 
addressing the Veteran's service treatment records, the lay 
statements contained in the claims file, and the private 
nexus opinions provided by Dr. Andrew Youkilis in October 
2005 and by Dr. Glen D. Calvin in January 2006.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the veteran.   The letter 
must also advise the Veteran that his 
records are presumed to have been "fire-
related" and that the Veteran may 
provide alternative sources of 
information in support of his claim.   
The Veteran should also be provided a NA 
Form 13055 and be requested to complete 
the same to assist VA in reconstructing 
his service records.
The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran should also be provided a VA 
21-4142 release and requested to provide 
on the release the names and full address 
information for any private or VA 
treatment providers who have rendered 
treatment, including Dr. Post and Dr. 
Pope and any private or VA treatment 
providers who have rendered chiropractic 
care since the Veteran's discharge from 
service.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the Veteran's degenerative 
disk disease of the lumbar spine.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary 
by the examiner should be performed.  
Based on a review of the claims file 
and the clinical findings of the 
examination, the examiner is requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that 
the diagnosed degenerative disk disease 
of the lumbar spine is etiologically 
related to the Veteran's period of 
active service.

The examiner must provide a complete 
and thorough rationale for the opinions 
expressed, with references to all 
relevant service treatment records, lay 
statements, prior VA examinations, and 
post-service private treatment records 
(including the October 2005 private 
opinion of Dr. Youkilis and the January 
2006 private opinion of Dr. Calvin), as 
"[i]t is the factually accurate, fully 
articulated, sound reasoning for the 
conclusion, not the mere fact that the 
claims file was reviewed, that 
contributes probative value to a 
medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  The examiner's findings, 
opinions, and conclusions must be 
expressed in a typewritten report.

4.  The Veteran should also be afforded a 
VA audiological examination to determine 
the etiology of his diagnosed bilateral 
hearing loss and tinnitus.  The Veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.

The examiner should perform auditory 
testing to determine the Veteran's 
auditory thresholds at frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz.  
The examiner should also perform the 
Maryland CNC test to determine the 
Veteran's speech recognition scores.  
38 C.F.R. § 3.385.  Based on a review of 
the claims file and the clinical findings 
of the examination, the examiner is 
requested to provide a diagnosis 
corresponding to the claimed bilateral 
hearing loss.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the Veteran's bilateral 
hearing loss and tinnitus are 
etiologically related to his period of 
active duty service.

Once again, the examiner must provide a 
complete and thorough rationale for the 
opinions expressed, with references to 
all relevant service treatment records, 
lay statements, prior VA examinations, 
and post-service private treatment 
records.  The examiner's findings, 
opinions, and conclusions must be 
expressed in a typewritten report.

5.  After completion of the above 
development, the Veteran's claims of 
entitlement to service connection for 
degenerative changes of the lumbar spine, 
claimed as a back injury, bilateral 
hearing loss, and tinnitus should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


